      Case 6:20-cv-00090-RSB-BWC Document 43 Filed 07/20/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 WASEEM DAKER,

               Plaintiff,                                CIVIL ACTION NO.: 6:20-cv-90

        v.

 SHERRY BLAND, et al.,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 31). No party to this action filed

Objections to the Report and Recommendation. Accordingly, the Court ADOPTS the Magistrate

Judge’s Report and Recommendation as the opinion of the Court and DENIES Plaintiff’s Motion

for Access to Photocopying. (Doc. 13.)

       SO ORDERED, this 20th day of July, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
